Citation Nr: 1608791	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  09-26 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected lumbar strain with degenerative disc disease.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to December 2007.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO granted service connection for lumbar strain and granted an initial noncompensable disability rating, effective from December 21, 2007.  The Veteran disagreed with the initial noncompensable rating assigned for the service-connected lumbar strain.  

During the pendency of the appeal, the RO increased the initial disability rating of the service-connected lumbar strain to 10 percent, effective from December 21, 2007, the effective date of service connection.  This increase was reflected in a June 2009 rating decision and the June 2009 statement of the case.  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the RO in May 2011.  A transcript of the hearing is of record.  

The Board remanded the case in November 2011 and November 2014.  

Since the most recent remand in November 2014, the RO has converted the entire paper claims file into an electronic record.  Accordingly, this appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability results at worst in flexion limited to 70 degrees when considering pain on motion.  

2.  Neither ankylosis of the spine nor incapacitating episodes of intervertebral disc syndrome has ever been demonstrated.

3.  The Veteran does not have objective evidence of associated neurologic abnormalities.  

4.  The probative evidence of record does not show that the Veteran is unable to obtain and maintain substantially gainful employment as a result of her service-connected disabilities at any time during the period covered by this claim.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in excess of 10 percent are not met or approximated for the service-connected lumbar strain with degenerative disc disease.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015).

2.  The criteria for a TDIU are not met at any time during the period covered by this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the TDIU, the Veteran was provided notice of how to substantiate a TDIU claim in January 2015, pursuant to the Board's November 2014 remand directives.  The Veteran was also provided with a TDIU claim form.  She did not return the form, and she did not identify any outstanding records that would support a TDIU claim.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.  VA has associated with the claims folder records of the Veteran's VA outpatient treatment, dated since 2007.  
She was also afforded VA examinations in March 2008, December 2011 and June 2015, which are adequate because the examiners considered the medical history and described the disabilities and associated symptoms in detail, such that the Board can render an informed determination.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  While the March 2008 and December 2011 examiners did not specifically address whether there is any additional range of motion loss on flare-ups, such deficiencies were adequately addressed by the June 2015 examiner, as will be addressed further below.  The Veteran has not reported that her lumbar spine disability has worsened since the date of the latter examination.  A remand is thus not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The Veteran testified at a personal hearing before the undersigned at the RO in May 2011.  The undersigned VLJ who conducted the hearing noted that the increased rating issue was on appeal at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support her claim and expressed her contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The appeal was thereafter remanded for additional development, to include the conduct of a VA examination.  Neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Finally, the RO has substantially complied with the Board's remand directives.  This case was previously before the Board in November 2011, at which time it was remanded for further development.  The remand requested that the AOJ obtain any outstanding VA and private medical records for which the appellant provided a release as well as chiropractic records from service dating from 2007.  She was also to be scheduled for an examination.  A December 2011 letter from the Appeals Management Center requested that she identify any private records or submit the records directly to VA.  Neither a release nor records were submitted.  Chiropractic clinic records dated in 2007 are of record and an examination was conducted in December 2011.  The November 2014 remand requested that she be provided with notice concerning how to substantiate a TDIU, that she submit or authorize the release of non-VA records, that outstanding VA treatment records from June 2009 be obtained and that another examination be conducted.  A letter was sent to the appellant dated in January 2015 which explained how to substantiate a TDIU and asked her to submit or authorize the release of treatment records, VA treatment records were obtained, and another VA examination was conducted.  All development directed by the Board's prior remands in this case appears to have been accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

II.  Increased Ratings

The Veteran seeks an initial rating in excess of 10 percent for the service-connected lumbar strain with degenerative disc disease.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The rating schedule also provides that when an unlisted disability is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Since the initial grant of service connection, the Veteran's lumbar spine disability has been assigned a 10 percent disability rating.  In cases such as this, where the Veteran appeals the initial rating assigned for a service-connected disability, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in all increased rating cases, it is appropriate to consider whether staged ratings are warranted because separate ratings should be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's back disability is rated as 10 percent disabling pursuant to the General Rating Formula for Diseases and Injuries of the Spine at 38 C.F.R. § 4.71a.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

According to Note (1) under 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  

According to Note (2) under 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion of the thoracolumbar spine is 240 degrees, and refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.

The rating schedule also includes criteria for evaluating intervertebral disc disease.  A 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least 4 weeks but less than 6 weeks during the past 12 months.  Finally, a rating of 60 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The criteria direct that intervertebral disc syndrome be evaluated either on the total duration of incapacitating episodes over the past 12 months or under either the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation.

For purposes of evaluation under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment shall be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (2).

Traumatic arthritis, under Diagnostic Code 5010 is to be rated on limitation of motion of the affected parts, as arthritis degenerative.  Diagnostic Code 5003, degenerative arthritis, requires rating according to the limitation of motion of the affected joints, if such would result in a compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

The RO granted service connection for a lumbar spine disability in a July 2008 rating decision and assigned a noncompensable rating.  The effective date for the grant of service connection was December 21, 2007, the first day following the Veteran's discharge from active duty.  At that time, the Veteran's discharge examination noted her reports of back pain.  In June 2009, the RO increased the rating to 10 percent effective December 21, 2007, and noted the Veteran's reports of pain at the extremes of motion as well as with repetitive motion.

A July 2007 service treatment record reflects the Veteran's report of intermittent dull aching low back pain for 6 weeks.  There were no muscle spasms and range of motion was normal.  August and September 2007 chiropractic clinic records noted that there were no muscle spasms and lumbosacral spine motion was normal.  October 2007 chiropractic clinic records noted the Veteran's reports of soreness of the left low back.  There was tenderness on palpation of the thoracic transverse process on the left.  Lumbosacral spine pain was elicited by motion but the lumbosacral spine exhibited a normal appearance.  

At a VA examination conducted in March 2008, (the examination report was prepared in April 2008) the Veteran reported stiffness and a sharp and aching type of pain in the low back with certain movements like standing up or sitting straight.  Although the Veteran reported that her pain is a 5 out of 10, she indicated that her back disability did not result in any incapacitation.  The pain occurred 3 times per day and lasted for .5 hours.  The examiner noted a normal posture and normal gait.  There was no abnormal weight bearing and she did not require any assistive device for ambulation.  

There was no evidence of radiating pain on movement and muscle spasm is absent.  Straight leg testing was negative bilaterally and there was no tenderness.  There was no ankylosis of the spine.  The Veteran could flex from 0 to 90 degrees with pain at 90 degrees.  Extension was to 30, as was right and left lateral flexion, and, right and left rotation.  The examiner indicated that the joint function of the spine was additionally limited by pain after repetitive use and pain has the major functional impairment.  The Veteran's motion was not additionally limited by fatigue, weakness, lack of endurance or incoordination after repetitive use.  There was no additional limitation of motion on repetitive use. Inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  There were no signs of intervertebral disc syndrome with chronic nerve root involvement.  Lumbar spine x-rays were within normal limits.  Lumbar spine strain was diagnosed.

In the July 2008 notice of disagreement, the Veteran reported that she was treated for muscle spasms in service.  

A June 2009 private MRI report of the lumbar spine indicated mild degenerative disc disease at the L5-S1 level noting mild disc height loss and moderate signal loss.  There was desiccative broad-based posterior disc protrusion which ventrally effaced the thecal sac and the traversing S1 nerve roots in the lateral recesses; there was no significant central or spinal canal stenosis.  

In a statement associated with her VA Form 9, substantive appeal to the Board, the Veteran asserted that the June 2009 MRI report shows that her back disability is more severe than what was described in the April 2008 examination report.  The Veteran pointed out that the VA examination indicated that she was not limited by fatigue, weakness, lack of endurance, or incoordination following repetitive movements.  However, the Veteran stated, "I do not understand where this information came from b/c I was not told to do any testing that involved repetitive movements."  

At her May 2011 personal hearing, the Veteran testified that her back disability had worsened since the 2008 examination.  She reported that she experienced pain and could not lift items.  

An October 2011 report from Dr. H. of the Onslow Radiology Center indicates that multiple views of the lumbosacral spine revealed no compression fracture or disc space narrowing.  No subluxation was seen and the facets showed normal alignment.  The S-I joints appeared normal.  There was a 6 degree curvature of the mid-lumbar spine with concavity towards the right side.  The impression was very mild mid-lumbar scoliosis and the lumbosacral spine otherwise appeared normal.

A December 2011 VA examination report noted the Veteran's reports of flare-ups with sharp and throbbing pain two to three times per week.  She stays at home during flares, and has problems with walking, sitting and lifting.  

The Veteran could flex from 0 to 70 degrees when considering pain on motion.  She could extend from 0 to 20 degrees.  She had bilateral lateral flexion to 30 degrees and bilateral rotation to 30 degrees.  These degrees did not change after repetitive-use testing.  The Veteran's functional loss included weakened movement and pain on movement.  Localized tenderness was present.  No palpable paraspinal tenderness was noted.  The examiner did not find that the Veteran had guarding or muscle spasm resulting in abnormal gait, abnormal spinal contour such as scoliosis, or  reversed lordosis.  Muscle strength testing, reflex examination and sensory examination were all normal.  There was no evidence of radiculopathy.  The Veteran's intervertebral disc syndrome was acknowledged, but the examiner found that the Veteran did not have any incapacitating episodes.  Finally, the examiner noted that the Veteran regularly wore a brace for lumbar support.  

The examiner indicated that imaging studies had been performed and they confirmed arthritis.  The report indicated mild space narrowing at L5-S1.

At a VA examination conducted in June 2015, the Veteran reported flare-ups of back pain with certain movements.  She described the pain during a flare-up, "like the muscle is in permanent contraction."  The longest flare lasted about a month and a half.  On examination of the spine, the Veteran's forward flexion was within normal limits and there was no objective evidence of painful motion.  Extension was to 10 degrees; right and left lateral flexion was to 25 degrees, and right and left lateral rotation was to 20 degrees bilaterally.  There was no additional decreased motion or objective evidence of painful motion after repetitive testing.  Functional loss included less movement than normal and disturbance of locomotion.  Spasms were not found.  Muscle strength testing, reflex examination, and sensory examination were normal.  There was no objective evidence of neurologic involvement.  In essence, the Veteran had decreased activity due to back pain that radiates from her mid to lower back and worsens with any type of activity.  She has problems with bending, lifting, carrying, and prolonged walking.  

The examiner indicated that there were contributing factors of pain, weakness, fatigability and/or incoordination and there was additional limitation of functional ability of the thoracolumbar spine during flare-ups or repeated use over time.  The examiner noted that he could not provide information concerning any additional range of motion loss during flare-ups because the additional limitation was described as increased pain only.    

In summary, the evidence of record shows that the Veteran has painful motion, but the evidence does not show flexion limited to 60 degrees or less, or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, and there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  While the Veteran asserts that the examiner in 2008 did not conduct repetitive motion studies at that time, additional examinations were conducted in 2011 and 2015 and the objective evidence of record does not support a finding of flexion limited to 60 degrees or less, or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis at any point in time that is covered by this claim.  Although scoliosis was noted in an October 2011 report, there is no indication that such is due to muscle spasms or guarding.  None of the examiners have found evidence of muscle spasms.  While the Veteran has described having spasms in service, spasms that do not result in an abnormal gait or spinal contour support the currently assigned 10 percent rating.  

The Veteran reported in March 2008 that she experienced pain three times per day for .5 hours and in December 2011 that she had flare-ups with sharp, throbbing pain two to three times a week, as well as reports of flares with the longest one lasting for a month and a half in June 2015.  However, the examination reports noted that there was no change in range of motion on repetitive use testing.  While the 2008 and 2011 examinations did not provide information concerning any additional range of motion loss on flare-ups and are therefore inadequate to that limited extent, the June 2015 examiner found that the Veteran did have less movement than normal and disturbance of locomotion but her additional limitation on flare ups and repetitive use was increased pain only and as such information concerning additional range of motion loss could not be provided.  As a result, the Board finds that the appellant's functional impairment, to include impairment due to pain, is contemplated by the currently assigned 10 percent rating. 

The Veteran's statements as to her symptoms and resulting impairment are entitled to a finding of competence, credibility and probative weight.  However, the evidence as a whole shows that the Veteran's limitation of motion at worst is limited to 70 degrees on flexion, to include with consideration of the impact of pain; with combined range of motion well in excess of 120 degrees and no muscle spasms or guarding severe enough to result in an abnormal spinal contour or gait.  Moreover, ankylosis of the lumbar spine is not demonstrated, there are no incapacitating episodes of intervertebral disc syndrome and there is no neurological impairment noted at any time during the period covered by this claim.  As such, a separate rating for neurological impairment is not for application.  

Accordingly, the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the service-connected lumbar strain with degenerative disc disease.  At no point in time covered by this claim have the criteria for a higher rating been met.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Also, a Veteran may be awarded an extraschedular rating in an exceptional circumstance.  38 C.F.R. § 3.321(b) (2013).  However, in this case, the assigned ratings contemplate the symptoms and functional impairment attributable to the lumbar spine.  Here, the Veteran's service-connected lumbar strain with degenerative disc disease is manifested by signs and symptoms such as pain, limitation of motion and weakness which are contemplated by the diagnostic criteria.  Since there are no symptoms reported that are not attributed to the service-connected disability, this is not an exceptional circumstance in which extraschedular consideration is required.  

Accordingly, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is also service connected for posttraumatic stress disorder, bilateral knee strain and right foot plantar fasciitis. The Veteran has not alleged that her currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's lumbar spine disability combines or interacts with her other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

III.  TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

If the total rating is based on a disability or combination of disabilities for which the Schedule of Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a).

Even when the criteria under 38 C.F.R. § 4.16(a) (2015) are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §4.16 (b) (2015).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Rating boards will refer to the Director, Compensation Service for extraschedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a) (2015).

For a Veteran to prevail on a claim for TDIU on an extraschedular basis, the record must reflect some factor which takes the case outside of the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating itself is not recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, and not whether she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Here, the Veteran's service-connected disabilities include:  PTSD, rated as 30 percent disabling from December 21, 2007 and rated as 70 percent disabling from June 3, 2015; left knee strain, rated as 10 percent disabling; right knee strain rated as 10 percent disabling; plantar fasciitis of the right foot, rated as 10 percent disabling; and lumbar strain, rated as 10 percent disabling .  Thus, during a portion of this appeal period, the schedular threshold requirements for a TDIU on a schedular basis are met.  Irrespective of this finding, the record does not show that the Veteran is unemployable due to her service-connected disabilities, therefore, neither a schedular TDIU or referral for consideration as to whether an extraschedular TDIU is warranted prior to December 21, 2007 is warranted.  

At her VA spine examination in December 2011, the Veteran felt that she could not work because sitting for long periods of time affected her back, along with many other routine activities.  

Then, pursuant to the Board's November 2014 remand, the Veteran was afforded a TDIU claim form and a duty to assist letter in January 2015.  She was asked to submit evidence to support her claim and was provided with authorization forms so that the RO could obtain any private treatment records identified by her in support of her TDIU claim.  She did not respond to that request.  Thus, her work history and education are not completely known.  She has reported that she assisted her husband with his construction business and that she assisted in driving a hot dog sales cart to sales destinations.  In service, her military occupational specialty was as a field medical service technician.  

A VA March 2008 examination noted that she had normal range of motion of the knees albeit with pain.  The ligaments were normal as were the menisci.  She also exhibited painful motion of the right foot but gait was within normal limits.  She did not have any limitation with standing and walking.
  
Upon VA examination in June 2015, right knee flexion was limited to 135 degrees and left knee flexion to 125 degrees with normal extension bilaterally.  Pain was noted but did not cause functional loss.  The Veteran had less movement than normal, disturbance of locomotion, and interference with sitting.  There was no instability or cartilage abnormality.  The functional impact in terms of performing occupational tasks was interference with running, prolonged walking or standing.
The Veteran had pain on use of the right foot and the examiner found evidence of pain on movement as well as with weightbearing and disturbance of locomotion.  During flares the disability interfered with walking and prolonged standing.

On March 2008 VA psychiatric examination, the Veteran reported that she was depressed, had crying spells, worries, has nightmares and recurring memories, obsesses, has panic attacks, is irritable, hypervigilant, avoidant, agoraphobic and has difficulty falling asleep.  She was not then working and stopped 3 months earlier because the contract ended.  She did plan to go to college.  Affect and mood were abnormal with severe depressed mood occurring as often as one time per month for 7 days, panic attacks occurred more than once a week, she was suspicious until she got to know someone, and obsessional rituals were present but were not severe enough to interfere with routine activities.  Abstract thinking was abnormal, described as personalized and paranoid, and there was mild memory loss and passive thoughts of death with no intent. She did not have difficulty performing activities of daily living but was unable to establish and maintain effective work/school and social relationships.  The examiner's opinion was that she had occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally she could function satisfactorily with routine behavior, self-care and normal conversation.    

A VA psychiatric examination report from June 2015 indicates that the Veteran was a high school graduate, planned to obtain an associate degree in science but stopped to help out with her husband's construction business and was currently going back to school to obtain a degree.  The Veteran reported that she was easily angered and the examiner noted that she had a depressed mood; anxiety; suspiciousness; panic attacks more than one time a week; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The Veteran reported that she also had nightmares, problems getting to and staying asleep, irritability, self-isolating behavior, did not like crowds, was highly vigilant, had little leisure or social activity and was easily startled.  The examiner opined that she had occupational social impairment with reduced reliability and productivity.  

The evidence suggests that the Veteran left employment voluntarily to go back to school.  While it is not known whether her previous employment was gainful, given that she worked in her husband's business, the fact remains that she is capable of working because she did so, and only stopped working to go back to school.  It is also noted that the Veteran did not provide any information concerning the hours she worked, her earnings or whether the employment was marginal.  

VA's duty to assist is not a one-way street.  If the Veteran wishes help, she cannot passively wait for it in those circumstances where her own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 191 (1991);  Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  

Ultimately, the preponderance of the evidence is against finding that the Veteran is unemployable due to her service-connected disabilities.  The evidence shows that she left military service because her contract ended rather than due to service-connected disabilities and she has worked since her discharge from service.  The extent of that work is unknown as the Veteran did not provide the requested information on remand.  Moreover, the medical evidence shows that while she does experience pain with respect to her lumbar spine disability, right foot plantar fasciitis and disabilities of the knees, she is able to ambulate, sit and stand although not for prolonged periods of time.  Examination in 2015 showed that with respect to the knees, she had flexion limited on the left side to 125 degrees and on the right side to only 135 degrees.  She did have less movement than normal, disturbance of locomotion, and interference with sitting and the functional impact in terms of performing occupational tasks was interference with running, prolonged walking or standing.  With respect to the right foot, the examiner found evidence of pain on movement as well as with weightbearing and disturbance of locomotion.  During flares the disability interfered with walking and prolonged standing.  This evidence does not show that the Veteran would be unable to obtain or retain substantially gainful employment to include as a medical assistant, which is consistent with her work duties in the military.  

The Veteran also has psychiatric functional impairment to include as a result of depression, anxiety, obsessional rituals which do not interfere with routine activities, near continuous depression or panic affecting the ability to function independently, appropriately and effectively, anger, inability to establish and maintain effective relationships, chronic sleep impairment, suspiciousness, panic attacks more than once a week, difficulty in understanding complex commands, mild memory loss and impaired abstract thinking.  However, the Veteran was able to work after her discharge from service and reports that she is furthering her education.  The Veteran has not indicated that the psychiatric disability results in an inability to work.  Moreover, the evidence, as a whole, does not show that the psychiatric impairment results in the inability to obtain or retain substantially gainful employment to include in a medical administrative position, which would be consistent with her training in the military.   

Again, it is noted that the Veteran has not provided information concerning employment following her discharge from service and the Board therefore cannot determine whether such employment was marginal.  The medical evidence reflects that the Veteran is impaired, however, the evidence does not show that she is unemployable as a result.  Accordingly, the Board concludes that the preponderance of the evidence is against finding that the Veteran is unable to obtain or retain substantially gainful employment.  Therefore, a TDIU must be denied.  


ORDER

A disability rating in excess of 10 percent for the service-connected lumbar strain with degenerative disc disease is denied.  
	
Entitlement to a TDIU is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


